Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 6, 10-11, and 17 have been amended; claims 21-22 have been added; claims 7, 16, and 18 canceled. Claims 1-6, 8-15, 17, and 19-22 are subject to examination.

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/31/2021, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "Bhasin fails to teach or suggest setting any type of "temporal frequency" for scanning, much less one based on "the time, the day, 

Examiner's Response:
The Examiner respectfully disagrees. The Bhasin reference teaches the amended limitations "determine at least one of a time, a day, or a geolocation associated with the device; determine a temporal frequency for scanning at least a portion of the frequency band based at least in part on at least one of the time, the day, or the geolocation associated with the device."
Bhasin teaches in Par. 0091-0093 that periodic cell scan is performed for measurement reporting and scan results contain time stamps. Bhasin teaches in Par. 0118 that the cell scan results are prone to variation over time and hence validity timer assigned to these measurement results are short.  Bhasin teaches in Fig. 4 that ARB (arbitrator) analyzes scan targets and if validity timer expired, fresh scan is performed. Accordingly, the Examiner respectfully submits that scan periodicity and scan targets as taught by Bhasin teaches the amended limitations. By this rationale, Bhasin teaches the amended claimed invention and therefore the rejection is maintained. See updated rejection below.

Applicant's Argument:
Applicant argues in substance that "the cited references fail to teach or suggest at least determining "a timing for sending an instruction based at least in part on a power level 

Examiner's Response:
The Examiner respectfully disagrees. The Yang reference teaches the amended limitations "determine a timing for sending an instruction based at least in part on a power level associated with a battery of the device, a time, a day, or a geolocation associated with the device."
Yang teaches in Par. 0059 that the periodicity determination module 706 can be based on input from the battery power determination module 708 (that can determine the power level of the battery 714). Yang also teaches in Par. 0071 that if the UE battery (e.g., battery 714) power level is low enough (e.g., fails to satisfy a threshold), then the UE (e.g., UE 700) may reduce the search and measurements. Accordingly, the Examiner respectfully submits that periodicity based battery power level as taught by Yang teaches the amended limitations. By this rationale, Yang teaches the amended claimed invention and therefore the rejection is maintained. See updated rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau et al. (Gauvreau hereafter) (US 20140080535 A1) in view of BECHTA et al. (BECHTA hereafter) (US 20190115985 A1) and in further view of Freda et al. (Freda hereafter) (US 20150181546 A1) and in further view of BHASIN et al. (BHASIN hereafter) (US 20170094589 A1).

Regarding claim 1, Gauvreau teaches, A device (Gauvreau; The access user may be a WTRU, Par. 0005) comprising: 
a sensor configured to operate in a frequency band  (Gauvreau; in a federal sharing spectrum, such as the 3.5 GHz spectrum, an incumbent may be a radar. The primary access at 202 may not exclude spectrum use by the secondary access and/or the general authorized access if the spectrum may not be used or may not be in need by the incumbent, Par. 0086; A corrective action may allow the access user to remain in the spectrum segment, provided that it follows some coexistence rules that may protect the higher priority access user, Par. 0207); 
(Gauvreau; The access user may be a WTRU, Par. 0005); and 
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed by the one or more processors (Gauvreau; The access user may be a WTRU, Par. 0005), cause the one or more processors to: 
scan, using the sensor, at least the portion of the frequency band (Gauvreau; Access users may have a number of different priority levels with respect to use of a spectrum segment, Par. 0193) to generate sensor data indicating at least energy present in the portion of the frequency band (Gauvreau; The determination of the arrival of a higher priority access user may be based upon determining that a higher priority access user may have arrived. An access user may make this determination by sensing, or the like, Par. 0195; Higher priority access users may transmit a busy indication … the SAUs and GAAUs may perform sensing to try to detect this busy indication on the RAT that may carry the busy indication, Par. 0199; if a radar system may be detected, the metrics may indicate as such. The message may include information related to the radar, such as a received power level during a radar pulse, Par. 0156); 
determine, based at least in part on analyzing the sensor data, a presence of another device using the frequency band, the other device being a priority user having priority access over the device (Gauvreau; The determination of the arrival of a higher priority access user may be based upon determining that a higher priority access user may have arrived. An access user may make this determination by sensing, Par. 0195; Higher priority access users may transmit a busy indication … The SSM may signal to the SAUs and GAAUs where the busy indication may be sent. Upon receiving this information, the SAUs and GAAUs may perform sensing to try to detect this busy indication on the RAT that may carry the busy indication, Par. 0199), the priority user being one of an incumbent access user (Gauvreau; the three-tier system may include a primary access at 202, a secondary access at 204, and a general authorized access at 206 … The primary access may be an incumbent, Par. 0086) or a priority access user having a priority access license (Gauvreau; the secondary access may request that an access user register with a database … The secondary access at 204 may be high power, may charge a fee for spectrum use, Par. 0087); 
adjust, based at least in part on determining the presence of the other device, a device radio frequency (RF) transmission power for transmitting one or more communications within the frequency band (Gauvreau; Access users may also be enabled to determine that a higher priority access user may have arrived and may take corrective action upon this determination, Par. 0193; the Secondary Access Users (SAUs) or General Authorized Access Users (GAAUs) may change their operating parameters or even RAT type to allow coexistence … the policy/rule may request that the lower priority access user increase its transmit power, Par. 0207):
Although Gauvreau teaches 3.5 GHz spectrum sharing as taught by instant application in Par. 0003, but fails to explicitly teach,
frequency band associated with Citizens Broadband Radio Service;
determine at least one of a time, a day, or a geolocation associated with the device; and 
determine a temporal frequency for scanning at least a portion of the frequency band based at least in part on at least one of the time, the day, or the geolocation associated with the device;
send an indication of the device RF transmission power to a base station; and 
after a threshold amount of time passes without a response from the base station, increase the device RF transmission power and send an indication of the increased device RF transmission power to the base station.  
However, in the same field of endeavor, BECHTA teaches,
frequency band associated with Citizens Broadband Radio Service (BECHTA; to keep suitable coverage of MBB systems … sharing of spectrum used occasionally by incumbent users with MBB systems … solution is SAS (Spectrum Access System) [1] which allows sharing spectrum in frequency range 3550 MHz-3700 MHz between incumbent systems (like radars or fixed satellite services) and CBRS (Citizens Broadband Radio Service), Par. 0034 -0035 [MBB – Mobile broadband]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau to include the use of CBRS as taught by BECHTA in order for CBRS devices to share spectrum with incumbent users (BECHTA; Par. 0041).
Gauvreau-BECHTA fails to explicitly teach,
determine at least one of a time, a day, or a geolocation associated with the device; and 
determine a temporal frequency for scanning at least a portion of the frequency band based at least in part on at least one of the time, the day, or the geolocation associated with the device;
send an indication of the device RF transmission power to a base station; and 
after a threshold amount of time passes without a response from the base station, increase the device RF transmission power and send an indication of the increased device RF transmission power to the base station.
 	However, in the same field of endeavor, Freda teaches, 
send an indication of the device RF transmission power to a base station (Freda; In the case of retransmissions on the same frequency with increment in power between transmissions), the UE may transmit a SURS and wait for a specific timeout, Par. 0216; The SURS may contain some information transmitted by the UE. For instance, it may contain the transmit power, Par. 0218); and 
after a threshold amount of time passes without a response from the base station, increase the device RF transmission power and send an indication of the increased device RF transmission power to the base station (Freda; the UE will retransmit the SURS by increasing its transmit power by an increment. The procedure then terminates when the SURS has been transmitted an agreed-on maximum number of times, Par. 0216; The SURS may contain some information transmitted by the UE. For instance, it may contain the transmit power, Par. 0218). 
Gauvreau-BECHTA to include the use of incremental power increase as taught by Freda in order to retransmit a signal (Freda; Par. 0216).
Gauvreau-BECHTA-Freda fail to explicitly teach,
determine at least one of a time, a day, or a geolocation associated with the device; and 
determine a temporal frequency for scanning at least a portion of the frequency band based at least in part on at least one of the time, the day, or the geolocation associated with the device.  
However, in the same field of endeavor, BHASIN teaches,
wherein the instructions cause the one or more processors further to: 
determine at least one of a time (BHASIN; a periodical DRX configuration, Par. 0208), a day, or a geolocation associated with the device; and 
determine a temporal frequency for scanning (BHASIN; cell scan results, e.g. in particular measurement results, may be assigned lower validity times … as such measurement results may be more volatile (i.e. prone to variation over time, Par. 0118) at least the portion of the frequency band based at least in part on at least one of the time (BHASIN; ARB may therefore allow the PS1 and PS2 scans to continue independently … executing the PS1 and PS2 scans on the remaining scan targets of the first and second sets of scan targets in 416, Par. 0088; PS1 and PS2 may both be configured in an idle network state, and may be configured to perform cell measurements according to a periodical DRX configuration, Par. 0208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA-Freda to include the use of DRX configuration as taught by BHASIN in order to identify future scan (BHASIN; Par. 0208).

Regarding claim 4, Gauvreau-BECHTA-Freda-BHASIN teaches, The device as claim 1 recites, wherein the instructions, when executed by the one or more processors, cause the one or more processors further to determine, based on the sensor data, a noise level associated with the frequency band (Gauvreau; A message that may include metrics may be sent periodically by AU 602 to SSM 604. The message may identify a spectrum segment for which the metrics may apply The message may include an average noise level or background noise level, Par. 0156).  
  
Regarding claim 9, Gauvreau-BECHTA-Freda-BHASIN teaches, The device as claim 1 recites, wherein the instructions cause the one or more processors further to: 
receive, from the base station, an instruction associated with a channel within the frequency band for transmitting the one or more communications (Gauvreau; The base stations 114a, 114b may communicate with one or more of the WTRUs 102a, 102b, 102c, 102d over an air interface 115/116/117, Par. 0048; The SSM may interface to various access user (AU) systems … The SSM may … announce the usage rules that may be applied for a segment, Par. 0088 & Freda; The procedure then terminates … when the UE receives a UL-only configuration, Par. 0216).  
The rational and motivation for adding this teaching of Freda is the same as for Claim 1.


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda-BHASIN in further view of Hassan et al. (Hassan hereafter) (US 20190289631 A1) .

Regarding claim 2, Gauvreau-BECHTA-Freda-BHASIN teaches, The device as claim 1 recites. 
	Gauvreau-BECHTA-Freda-BHASIN fail to explicitly teach,
wherein the instructions, when executed by the one or more processors, cause the one or more processors further to determine, based on the sensor data, a source of the energy present in the frequency band.  
However, in the same field of endeavor, Hassan teaches,
wherein the instructions, when executed by the one or more processors, cause the one or more processors further to determine, based on the sensor data, a source of the energy present in the frequency band (Hassan; the client device 102 detects that a PA device 124 is accessing or attempting to access the PA channel. The PA device can be detected in various ways, such as via a PA device identifier and/or designator transmitted by the PA device, Par. 0087).
Gauvreau-BECHTA-Freda-BHASIN to include the use of identifier as taught by Hassan in order to detect PA device (Hassan; Par. 0087).

Regarding claim 3, Gauvreau-BECHTA-Freda-BHASIN teaches, The device as claim 1 recites. 
	Gauvreau-BECHTA-Freda-BHASIN fail to explicitly teach,
wherein the instructions, when executed by the one or more processors, cause the one or more processors further to determine, based on the sensor data, an identity of an entity associated with the other device utilizing the energy present in the frequency band.  
However, in the same field of endeavor, Hassan teaches,
wherein the instructions, when executed by the one or more processors, cause the one or more processors further to determine, based on the sensor data, an identity of an entity associated with the other device utilizing the energy present in the frequency band (Hassan; the client device 102 detects that a PA device 124 is accessing or attempting to access the PA channel. The PA device can be detected in various ways, such as via a PA device identifier and/or designator transmitted by the PA device, Par. 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA-Freda-BHASIN to include the use of identifier as taught by Hassan in order to detect PA device (Hassan; Par. 0087).


Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda-BHASIN in further view of Yang et al. (Yang hereafter) (US 20170311266 A1).

Regarding claim 5, Gauvreau-BECHTA-Freda-BHASIN teaches, The device as claim 1 recites.
Gauvreau-BECHTA-Freda-BHASIN fail to explicitly teach,
wherein the instructions, when executed by the one or more processors, cause the one or more processors further to determine, based on the sensor data, a power level associated with a battery of the device.  
However, in the same field of endeavor, Yang teaches, 
wherein the instructions, when executed by the one or more processors, cause the one or more processors further to determine, based on the sensor data, a power level associated with a battery of the device (Yang; the frequency of the search and measurements may be adjusted based on the battery life of the UE (e.g., determined at the battery power determination module 708). For example, if the UE battery (e.g., battery 714) power level is low enough (e.g., fails to satisfy a threshold), then the UE (e.g., UE 700) may reduce the search and measurements regardless of the current channel quality, Par. 0071). 
Gauvreau-BECHTA-Freda-BHASIN to include the use of search criteria as taught by Yang in order to save battery life (Yang; Par. 0021).

Regarding claim 6, Gauvreau-BECHTA-Freda-BHASIN-Yang teaches, The device as claim 5 recites, wherein the instructions cause the one or more processors further to determine a temporal frequency for scanning the frequency band based on the power level associated with the battery of the device (Yang; the frequency of the search and measurements may be adjusted based on the battery life of the UE (e.g., determined at the battery power determination module 708). For example, if the UE battery (e.g., battery 714) power level is low enough (e.g., fails to satisfy a threshold), then the UE (e.g., UE 700) may reduce the search and measurements regardless of the current channel quality, Par. 0071).  
The rational and motivation for adding this teaching of Yang is the same as for Claim 5.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda-BHASIN in further view of Shah et al. (Shah hereafter) (US 20180332583 A1).

Regarding claim 8, Gauvreau-BECHTA-Freda-BHASIN teaches, The device as claim 1 recites.
	Gauvreau-BECHTA-Freda-BHASIN fail to explicitly teach,
wherein the frequency band is associated with a plurality of channels, and the instructions cause the one or more processors further to: 
determine, based at least in part on historical data, a likelihood that one or more channels of the plurality of channels are occupied by one or more priority users; and 
determine that the likelihood is greater than a threshold, wherein the portion of the frequency band excludes the one or more channels.  
However, in the same field of endeavor, Shah teaches,  	wherein the frequency band is associated with a plurality of channels (Shah; Use of the DFS channels for Wi-Fi communications is desirable, Par. 0003 [DFS - Dynamic Frequency Selection]), and the instructions cause the one or more processors further to: 
determine, based at least in part on historical data, a likelihood that one or more channels of the plurality of channels are occupied by one or more priority users (Shah; certain locations, such as those in proximity to weather stations or airports, may not be practically useable with DFS channels, Par. 0003); and 
determine that the likelihood is greater than a threshold, wherein the portion of the frequency band excludes the one or more channels (Shah; if more than 20% of the historical DFS scans for a particular DFS channel detected a radar pulse within the last week, the channel may be excluded from further consideration by AP 210, Par. 0035)
Gauvreau-BECHTA-Freda-BHASIN to include the use of a radar detection and avoidance capability as taught by Shah order to use 5 GHz band (Shah; Par. 0002).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda-BHASIN in further view of He et al. (He hereafter) (US 20130155879 A1).
                                                                                                                                                                                                        
Regarding claim 21, Gauvreau-BECHTA-Freda-BHASIN teaches, The device as claim 1 recites. 
	Gauvreau-BECHTA-Freda-BHASIN fail to explicitly teach,
	wherein determining the temporal frequency for scanning at least the portion of the frequency band is based at least in part on at least the day or the geolocation associated with the device.
	However, in the same field of endeavor, He teaches,
wherein determining the temporal frequency for scanning at least the portion of the frequency band is based at least in part on at least the day or the geolocation associated with the device (He; The process shown in FIG. 3 starts at block 302 where prior knowledge about primary users in the spectrum is collected. This knowledge can include, but is not limited to: spectrum band(s) occupied, geographical area where the primary user operates, (temporal) transmission pattern, and how regular the transmission pattern is, Par. 0028; a CR radio may periodically scan the spectrum for some time (a subinterval of the scanning period) to detect the presence of the primary user, Par. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA-Freda-BHASIN to include the use of prior knowledge as taught by He order to perform spectrum sensing  (He; Par. 0028-0030).


Claim 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda in further view of Azizi et al. (Azizi hereafter) (US 20190364492 A1) .

Regarding claim 10, Gauvreau teaches, A computer-implemented method (Gauvreau; methods and apparatus that may allow for devices to operate in a three-tiered shared spectrum architecture, Par. 0003) comprising: 
scanning, using a sensor associated with a device, at least a portion of a frequency band (Gauvreau; in a federal sharing spectrum, such as the 3.5 GHz spectrum, an incumbent may be a radar, Par. 0086) to generate sensor data indicating at least energy present in the portion of the frequency band (Gauvreau; The determination of the arrival of a higher priority access user may be based upon determining that a higher priority access user may have arrived. An access user may make this determination by sensing, or the like, Par. 0195; Higher priority access users may transmit a busy indication … the SAUs and GAAUs may perform sensing to try to detect this busy indication on the RAT that may carry the busy indication, Par. 0199; if a radar system may be detected, the metrics may indicate as such. The message may include information related to the radar, such as a received power level during a radar pulse, Par. 0156), the sensor being configured to operate in the frequency band (Gauvreau; The access user may be a WTRU, Par. 0005; A corrective action may allow the access user to remain in the spectrum segment, provided that it follows some coexistence rules that may protect the higher priority access user, Par. 0207); 
determining, based at least in part on analyzing the sensor data, a presence of another device utilizing the frequency band, the other device being a priority user having priority access over the device (Gauvreau; The determination of the arrival of a higher priority access user may be based upon determining that a higher priority access user may have arrived. An access user may make this determination by sensing, by some indication provided through the SSM, by some hybrid combination of sensing and SSM indication, or the like, Par. 0195; Higher priority access users may transmit a busy indication … The SSM may signal to the SAUs and GAAUs where the busy indication may be sent. Upon receiving this information, the SAUs and GAAUs may perform sensing to try to detect this busy indication on the RAT that may carry the busy indication, Par. 0199), the priority user being one of an incumbent access user (Gauvreau; the three-tier system may include a primary access at 202, a secondary access at 204, and a general authorized access at 206 … The primary access may be an incumbent, Par. 0086) or a priority access user having a priority access license (Gauvreau; the secondary access may request that an access user register with a database … The secondary access at 204 may be high power, may charge a fee for spectrum use, Par. 0087); 
adjusting, based at least in part on determining the presence of the other device, a device radio frequency (RF) transmission power for transmitting one or more communications within the frequency band (Gauvreau; Access users may also be enabled to determine that a higher priority access user may have arrived and may take corrective action upon this determination, Par. 0193; the Secondary Access Users (SAUs) or General Authorized Access Users (GAAUs) may change their operating parameters or even RAT type to allow coexistence … the policy/rule may request that the lower priority access user increase its transmit power, Par. 0207).
Although Gauvreau teaches 3.5 GHz spectrum sharing as taught by instant application in Par. 0003, but fails to explicitly teach,
frequency band associated with Citizens Broadband Radio Service;
sending a first indication of the device RF transmission power to a base station; 
determining, after a lapse of a predetermined period of time, that an instruction indicating a channel within the frequency band for transmitting the one or more communications has not been received from the base station; 
increasing the device RF transmission power to a new device RF transmission power for transmitting the one or more communications within the frequency band;  
sending a second indication of the new device RF transmission power to the base station; and 
scanning each channel of a plurality of channels associated with the frequency band at a substantially same time.
However, in the same field of endeavor, BECHTA teaches,
frequency band associated with Citizens Broadband Radio Service (BECHTA; to keep suitable coverage of MBB systems … sharing of spectrum used occasionally by incumbent users with MBB systems … solution is SAS (Spectrum Access System) [1] which allows sharing spectrum in frequency range 3550 MHz-3700 MHz between incumbent systems (like radars or fixed satellite services) and CBRS (Citizens Broadband Radio Service), Par. 0034 -0035 [MBB – Mobile broadband]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau to include the use of CBRS as taught by BECHTA in order for CBRS devices to share spectrum with incumbent users (BECHTA; Par. 0041).
Gauvreau-BECHTA fails to explicitly teach,
sending a first indication of the device RF transmission power to a base station; 
determining, after a lapse of a predetermined period of time, that an instruction indicating a channel within the frequency band for transmitting the one or more communications has not been received from the base station; 
increasing the device RF transmission power to a new device RF transmission power for transmitting the one or more communications within the frequency band;  
sending a second indication of the new device RF transmission power to the base station; and 
scanning each channel of a plurality of channels associated with the frequency band at a substantially same time.
However, in the same field of endeavor, Freda teaches,
sending a first indication of the device RF transmission power to a base station (Freda; In the case of retransmissions on the same frequency with increment in power between transmissions), the UE may transmit a SURS and wait for a specific timeout, Par. 0216; The SURS may contain some information transmitted by the UE. For instance, it may contain the transmit power, Par. 0218); 
determining, after a lapse of a predetermined period of time, that an instruction indicating a channel (element 929 Fig. 9B; uplink-only cell in the DSS bands, Par. 0173) within the frequency band for transmitting the one or more communications has not been received from the base station (Freda; the UE will retransmit the SURS by increasing its transmit power by an increment. The procedure then terminates … when the UE receives a UL-only configuration , Par. 0216; The SURS may contain some information transmitted by the UE. For instance, it may contain the transmit power, Par. 0218); 
increasing the device RF transmission power to a new device RF transmission power for transmitting the one or more communications within the frequency band (Freda; In the case of retransmissions on the same frequency with increment in power between transmissions), the UE may transmit a SURS and wait for a specific timeout, Par. 0216); and 
(Freda; The SURS may contain some information transmitted by the UE. For instance, it may contain the transmit power, Par. 0218).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA to include the use of incremental power increase as taught by Freda in order to retransmit a signal (Freda; Par. 0216).
Gauvreau-BECHTA-Freda fails to explicitly teach,
scanning each channel of a plurality of channels associated with the frequency band at a substantially same time.
	However, in the same field of endeavor, Azizi teaches,
scanning each channel of the plurality of channels associated with the frequency band at a substantially same time (Azizi; detection module 610 may be configured to perform the discovery channel scans for one or more radio access technologies in sequence or in parallel, for example, by scanning one or more discovery channels for one or more radio access technologies in series or simultaneously, Par. 0384).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA-Freda to include the use of radio system 604 as taught by Azizi in order to scan channels simultaneously (Azizi; Par. 0369).

Regarding claim 11, Gauvreau-BECHTA-Freda-Azizi  teaches, The computer-implemented method as claim 10 recites.
wherein scanning at least the portion of the frequency band additionally and/or alternatively comprises
scanning a first channel of a plurality of channels associated with the frequency band at a first time and scanning a second channel of the plurality of channels at a second time after the first time (Azizi; detection module 610 may be configured to perform the discovery channel scans for one or more radio access technologies in sequence or in parallel, for example, by scanning one or more discovery channels for one or more radio access technologies in series, Par. 0384).
The rational and motivation for adding this teaching of Azizi is the same as for Claim 10.

Regarding claim 15, Gauvreau-BECHTA-Freda-Azizi teaches, The computer-implemented method as claim 10 recites, wherein the instructions cause the one or more processors further to: 
receive, from the base station, an instruction associated with a channel within the frequency band for transmitting the one or more communications (Gauvreau; The base stations 114a, 114b may communicate with one or more of the WTRUs 102a, 102b, 102c, 102d over an air interface 115/116/117, Par. 0048; The SSM may interface to various access user (AU) systems … The SSM may … announce the usage rules that may be applied for a segment, Par. 0088 & Freda; The procedure then terminates … when the UE receives a UL-only configuration, Par. 0216).  
.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda-Azizi in further view of Yang et al. (Yang hereafter) (US 20170311266 A1).

Regarding claim 12, Gauvreau-BECHTA-Freda-Azizi teaches, The computer-implemented method as claim 10 recites. 
	Gauvreau-BECHTA-Freda-Azizi fail to explicitly teach,
further comprising: 
determining, based at least in part on the sensor data, a power level associated with a battery of the device; and 
determining a temporal frequency for scanning the frequency band based on the power level associated with the battery of the device.  
However, in the same field of endeavor, Yang teaches, 
further comprising: 
determining, based at least in part on the sensor data, a power level associated with a battery of the device (Yang; if the UE battery (e.g., battery 714) power level is low enough (e.g., fails to satisfy a threshold), then the UE (e.g., UE 700) may reduce the search and measurements regardless of the current channel quality, Par. 0071); and 
(Yang; the frequency of the search and measurements may be adjusted based on the battery life of the UE (e.g., determined at the battery power determination module 708). For example, if the UE battery (e.g., battery 714) power level is low enough (e.g., fails to satisfy a threshold), then the UE (e.g., UE 700) may reduce the search and measurements regardless of the current channel quality, Par. 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA-Freda-Azizi to include the use of search criteria as taught by Yang in order to save battery life (Yang; Par. 0021).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda-Azizi in further view of BHASIN et al. (BHASIN hereafter) (US 20170094589 A1).

Regarding claim 13, Gauvreau-BECHTA-Freda-Azizi teaches, The computer-implemented method as claim 10. 	
Gauvreau-BECHTA-Freda-Azizi fail to explicitly teach,
wherein the instructions cause the one or more processors further to: 
determine at least one of a time, a day, or a geolocation associated with the device; and 

However, in the same field of endeavor, BHASIN teaches,
wherein the instructions cause the one or more processors further to: 
determine at least one of a time (BHASIN; a periodical DRX configuration, Par. 0208), a day, or a geolocation associated with the device; and 
determine a temporal frequency for scanning at least the portion of the frequency band based at least in part on at least one of the time, the day, or the geolocation associated with the device (BHASIN; PS1 and PS2 may both be configured in an idle network state, and may be configured to perform cell measurements according to a periodical DRX configuration. It is appreciated that further scenarios involving periodic cell measurements may also be recognized. As these scans are periodic in nature, it may be possible for ARB to identify multiple future time periods in which PS1 and PS2 are to perform scans, Par. 0208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA-Freda-Azizi to include the use of DRX configuration as taught by BHASIN in order to identify future scan (BHASIN; Par. 0208).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda-Azizi in further view of Shah et al. (Shah hereafter) (US 20180332583 A1).

Regarding claim 14, Gauvreau-BECHTA-Freda-Azizi teaches, The device as claim 1, The computer-implemented method as claim 10, and The one or more non-transitory computer-readable media as claim 17 respectively, recites.
	Gauvreau-BECHTA-Freda-Azizi fail to explicitly teach,
wherein the frequency band is associated with a plurality of channels, and the instructions cause the one or more processors further to: 
determine, based at least in part on historical data, a likelihood that one or more channels of the plurality of channels are occupied by one or more priority users; and 
determine that the likelihood is greater than a threshold, wherein the portion of the frequency band excludes the one or more channels.  
However, in the same field of endeavor, Shah teaches,  	wherein the frequency band is associated with a plurality of channels (Shah; Use of the DFS channels for Wi-Fi communications is desirable, Par. 0003 [DFS - Dynamic Frequency Selection]), and the instructions cause the one or more processors further to: 
determine, based at least in part on historical data, a likelihood that one or more channels of the plurality of channels are occupied by one or more priority users (Shah; certain locations, such as those in proximity to weather stations or airports, may not be practically useable with DFS channels, Par. 0003); and 
(Shah; if more than 20% of the historical DFS scans for a particular DFS channel detected a radar pulse within the last week, the channel may be excluded from further consideration by AP 210, Par. 0035)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA-Freda-Azizi to include the use of a radar detection and avoidance capability as taught by Shah order to use 5 GHz band (Shah; Par. 0002).


Claim 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda in further view of Yang et al. (Yang hereafter) (US 20170311266 A1).

Regarding claim 17, Gauvreau teaches, One or more non-transitory computer-readable media associated with a device, the one or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed by the one or more processors (Gauvreau; The access user may be a WTRU, Par. 0005), cause the one or more processors to: 
send, to a sensor associated with the device, the instruction to scan at least a portion of a frequency band (Gauvreau; the general authorized access … may sense access users to determine access availability, Par. 0087; Higher priority access users may transmit a busy indication … The SSM may signal to the SAUs and GAAUs where the busy indication may be sent. Upon receiving this information, the SAUs and GAAUs may perform sensing to try to detect this busy indication on the RAT that may carry the busy indication, Par. 0199; in a federal sharing spectrum, such as the 3.5 GHz spectrum, an incumbent may be a radar, Par. 0086) to generate sensor data indicating at least energy present in the portion of the frequency band (Gauvreau; The determination of the arrival of a higher priority access user may be based upon determining that a higher priority access user may have arrived. An access user may make this determination by sensing, or the like, Par. 0195; Higher priority access users may transmit a busy indication … the SAUs and GAAUs may perform sensing to try to detect this busy indication on the RAT that may carry the busy indication, Par. 0199; if a radar system may be detected, the metrics may indicate as such. The message may include information related to the radar, such as a received power level during a radar pulse, Par. 0156), the sensor being configured to operate in the frequency band (Gauvreau; A corrective action may allow the access user to remain in the spectrum segment, provided that it follows some coexistence rules that may protect the higher priority access user, Par. 0207); 
determine, based at least in part on analyzing the sensor data, a presence of another device utilizing the frequency band, the other device being a priority user having priority access over the device (Gauvreau; The determination of the arrival of a higher priority access user may be based upon determining that a higher priority access user may have arrived. An access user may make this determination by sensing, by some indication provided through the SSM, by some hybrid combination of sensing and SSM indication, or the like, Par. 0195), the priority user being one of an incumbent access user (Gauvreau; the three-tier system may include a primary access at 202, a secondary access at 204, and a general authorized access at 206 … The primary access may be an incumbent, Par. 0086)  or a priority access user having a priority access license (Gauvreau; the secondary access may request that an access user register with a database … The secondary access at 204 may be high power, may charge a fee for spectrum use, Par. 0087); 
adjust, based at least in part on determining the presence of the other device, a device radio frequency (RF) transmission power for transmitting one or more communications within the frequency band (Gauvreau; Access users may also be enabled to determine that a higher priority access user may have arrived and may take corrective action upon this determination, Par. 0193; the Secondary Access Users (SAUs) or General Authorized Access Users (GAAUs) may change their operating parameters or even RAT type to allow coexistence … the policy/rule may request that the lower priority access user increase its transmit power, Par. 0207). 
Although Gauvreau teaches 3.5 GHz spectrum sharing as taught by instant application in Par. 0003, but fails to explicitly teach,
determine a timing for sending an instruction based at least in part on a power level associated with a battery of the device, a time, a day, or a geolocation associated with the device;

send an indication of the device RF transmission power to a base station; and 
after a threshold amount of time passes without a response from the base station, increase the device RF transmission power and send an indication of the increased device RF transmission power to the base station. 
However, in the same field of endeavor, BECHTA teaches,
frequency band associated with Citizens Broadband Radio Service (CBRS) (BECHTA; to keep suitable coverage of MBB systems … sharing of spectrum used occasionally by incumbent users with MBB systems … solution is SAS (Spectrum Access System) [1] which allows sharing spectrum in frequency range 3550 MHz-3700 MHz between incumbent systems (like radars or fixed satellite services) and CBRS (Citizens Broadband Radio Service), Par. 0034 -0035 [MBB – Mobile broadband]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau to include the use of CBRS as taught by BECHTA in order for CBRS devices to share spectrum with incumbent users (BECHTA; Par. 0041).
Gauvreau-BECHTA fails to explicitly teach,
determine a timing for sending an instruction based at least in part on a power level associated with a battery of the device, a time, a day, or a geolocation associated with the device;
send an indication of the device RF transmission power to a base station; and 

 	However, in the same field of endeavor, Freda teaches, 
send an indication of the device RF transmission power to a base station (Freda; In the case of retransmissions on the same frequency with increment in power between transmissions), the UE may transmit a SURS and wait for a specific timeout, Par. 0216; The SURS may contain some information transmitted by the UE. For instance, it may contain the transmit power, Par. 0218); and 
after a threshold amount of time passes without a response from the base station, increase the device RF transmission power and send an indication of the increased device RF transmission power to the base station (Freda; the UE will retransmit the SURS by increasing its transmit power by an increment. The procedure then terminates when the SURS has been transmitted an agreed-on maximum number of times, Par. 0216; The SURS may contain some information transmitted by the UE. For instance, it may contain the transmit power, Par. 0218). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA to include the use of incremental power increase as taught by Freda in order to retransmit a signal (Freda; Par. 0216).
Gauvreau-BECHTA-Freda fail to explicitly teach,
determine a timing for sending an instruction based at least in part on a power level associated with a battery of the device, a time, a day, or a geolocation associated with the device.
However, in the same field of endeavor, Yang teaches,
determine a timing for sending the instruction (Yang; dynamically determines a periodicity … for the search and measurement module 704 to perform cell search and measurements, Par. 0059) based at least in part on a power level associated with a battery of the device (Yang; the frequency of the search and measurements may be adjusted based on the battery life of the UE (e.g., determined at the battery power determination module 708). For example, if the UE battery (e.g., battery 714) power level is low enough (e.g., fails to satisfy a threshold), then the UE (e.g., UE 700) may reduce the search and measurements regardless of the current channel quality, Par. 0071), a time, a day, or a geolocation associated with the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA-Freda to include the use of search criteria as taught by Yang in order to save battery life (Yang; Par. 0021).

Regarding claim 20, Gauvreau-BECHTA-Freda-Yang teaches, The one or more non-transitory computer-readable media as claim 17 recites, wherein the instructions cause the one or more processors further to: 
receive, from the base station, an instruction associated with a channel within the frequency band for transmitting the one or more communications (Gauvreau; The base stations 114a, 114b may communicate with one or more of the WTRUs 102a, 102b, 102c, 102d over an air interface 115/116/117, Par. 0048; The SSM may interface to various access user (AU) systems … The SSM may … announce the usage rules that may be applied for a segment, Par. 0088 & Freda; The procedure then terminates … when the UE receives a UL-only configuration, Par. 0216).  
The rational and motivation for adding this teaching of Freda is the same as for Claim 1.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau-BECHTA-Freda-Yang in further view of Shah et al. (Shah hereafter) (US 20180332583 A1).

Regarding claim 19, Gauvreau-BECHTA-Freda-Yang teaches, The one or more non-transitory computer-readable media as claim 17 recites.
	Gauvreau-BECHTA-Freda-Yang fail to explicitly teach,
wherein the frequency band is associated with a plurality of channels, and the instructions cause the one or more processors further to: 
determine, based at least in part on historical data, a likelihood that one or more channels of the plurality of channels are occupied by one or more priority users; and 
determine that the likelihood is greater than a threshold, wherein the portion of the frequency band excludes the one or more channels.  
Shah teaches,  	wherein the frequency band is associated with a plurality of channels (Shah; Use of the DFS channels for Wi-Fi communications is desirable, Par. 0003 [DFS - Dynamic Frequency Selection]), and the instructions cause the one or more processors further to: 
determine, based at least in part on historical data, a likelihood that one or more channels of the plurality of channels are occupied by one or more priority users (Shah; certain locations, such as those in proximity to weather stations or airports, may not be practically useable with DFS channels, Par. 0003); and 
determine that the likelihood is greater than a threshold, wherein the portion of the frequency band excludes the one or more channels (Shah; if more than 20% of the historical DFS scans for a particular DFS channel detected a radar pulse within the last week, the channel may be excluded from further consideration by AP 210, Par. 0035)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gauvreau-BECHTA-Freda-Yang to include the use of a radar detection and avoidance capability as taught by Shah order to use 5 GHz band (Shah; Par. 0002).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S..C./Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416